DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim(s) 1-30 has/have been allowed in office actions filed 12/15/2020 and 03/03/2021. Applicant’s appreciation for the indication of allowable claims 1/31 has been acknowledged.
In view of the cancellation of claims 32-33 in the after final response filed 03/24/2021, the objection and the 102 rejection as being anticipated by Palanki et al. (US 2008/0168332 A1) to claim(s) 32-33 are moot. Therefore, the objection and the 102 rejection are withdrawn.
Applicant’s amendment filed 03/24/2021 will be entered.

Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 	An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the previously presented claims, i.e., “cause transmission, to the wireless device, of at least one data transmission coded at a maximum channel code rate that is one of less than and equal to a maximum channel code rate limit; receive at least one indication of reception of the at least one data transmission coded at the maximum channel code rate by the wireless device; and in response to receiving the at least one indication of reception associated with the at least one data transmission coded at the maximum channel code rate, modify the maximum channel code rate limit” (claims 1 and 16). The closest prior(s) art found was/were cited in office actions filed 12/15/2020 and 03/03/2021:	Palanki et al. (US 2008/0168332 A1) (previously cited), which is directed to Fec code and code rate selection based on packet size; and teaches a base station sends a first HARQ transmission for packet 1 to a terminal, wherein the first HARQ transmission uses a packet format associated to a code rate. The base station receives a negative acknowledgement and sends a second HARQ transmission for packet 1 to the terminal. The base station receives an acknowledgement and sends packet 2 to the terminal. Palanki at [0031]. Palanki further teaches the base station receives thresholds from the terminal, wherein the thresholds are computed using code rates. (Palanki: Figs. 11-12, [0053]-[0056], and [0082]-[0084]).
Leung et al. (US 2010/0316066 A1) (previously cited), which is directed to Managing video adaptation algorithms; and teaches a video server increases or decreases maximum rate limit based on feedback message, i.e., a TMMBR message, of a video terminal, wherein the video server encodes video segments according to a coding rate and then sends the video data to the video terminal via MTSI video session. (Leung: [0031]-[0033], [0043]-[0046], [0074]-[0075], and [0090]-[0091]). 
Svedman et al. (US 2015/0296394 A1) (previously cited), which is directed to Method and apparatus for a modified outer loop after a receiver outage event; and teaches a transmitter transmits a sequence of blocks of information to a receiver, and the receiver responds by sending a positive or a negative acknowledgement. The transmitter increases coding rates when the feedback is a positive acknowledgement and decreases coding rates when the feedback is a negative acknowledgement. (Svedman: [0069]).
Skraparlis et al. (US 2006/0093058 A1) (previously cited), which is directed to Multiple list link adaptation; and teaches a method to choose BLAST coding to increase data rate by increasing channel 
3GPP TS 36.213 V10.9.0 (cited in IDS), which is directed to Technical Specification Group Radio Access Network; and teaches a UE skips decoding a transport block if the effective channel code rate is higher than 0.930. The physical layer then indicates to the higher layer that the decoding is unsuccessful. (3GPP: section 7.1.7).
Wan et al. (WO 2008/025366 A1) (cited in IDS), which is directed to Method and arrangement for link adaption signalling in a wireless communication network; and teaches a mobile station measures quality of a wireless link from a received data. The measurement is based on received bit information rate, block error-rate, or other parameters. The mobile station then transmits CQI to a Node B which then allocates radio resources and selects a coding rate for data to be transmitted to the mobile station. The coding rate may range between 0.1 and 0.99 and has to satisfy the conditions of the radio link between the mobile station and the Node B. The Node B may select the highest coding rate to code the data signal. Wan on pgs. 11-12. Wan further discloses a base station sends data signal to a UE, and the UE measures quality of the radio link and sends back information. The base station then uses the information to determine a coding rate to provide maximum user throughput and satisfy the constraint of a given block error rate. (Wan: pg. 16).

Neither Palanki, Leung, Svedman, Skraparlis, 3GPP, nor Wan, taken alone or in any reasonable combination, teach claims 1 and 16. Particularly, the references do not teach “cause transmission, to the wireless device, of at least one data transmission coded at a maximum channel code rate that is one of less than and equal to a maximum channel code rate limit; receive at least one indication of reception of the at least one data transmission coded at the maximum channel code rate by the wireless device; and in response to receiving the at least one indication of reception associated with the at least one data transmission coded at the maximum channel code rate, modify the maximum channel code rate limit”.	Therefore, claims 1-30 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/T.H.N./Examiner, Art Unit 2478      

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478